DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-26 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “claim 11:the bearing utilizing an outer surface of the piston”,  “ claim 12, an engine, resonant exhaust and intake systems”, compression in a chamber beneath the piston”, the cylinder, the piston, “two engines”, ”winding”, “air core”,   as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “no reference designators to show details, no complete drawings as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are not showing the whole invention and limitations of claim are not clear in the drawings, they have no reference designator, also pictures are black and white and examiner request actual drawings showing details with reference designator.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “HIGH FREQUENCY RESONANT LINEAR MACHINES WITH STATORS AND TRANSLATORS HAVING SPRING WITH FLEXURE PLATE”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites the limitation " the resonant exhaust and intake systems" .  There is insufficient antecedent basis for this limitation in the claim.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4,6,7,9,22-24  are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US PG Pub 20210159768 A1 hereinafter “Chiba”) in view of Petro (US Patent 6501357 hereinafter “Petro”).
Re-claim 1, Chiba discloses linear resonant electrical machine (Title), comprising: an electrical stator (11,21) comprising at least one winding (21); a translator (111, 131) disposed within the at least one winding (21) of the electrical stator (11) and carrying at least one permanent magnet (113), the translator (111,131) centrally supported within a stator assembly (21, 11,1), and one or more springs (153) providing axial coupling force between the translator (111, 131,141, see Fig.8) and a chassis (31, 41) or the stator assembly, where each of the one or more springs (153) comprises a flexure plate (150, and 51) coupled between the translator and the chassis (31,41) or stator assembly of the linear resonant machine (Fig.1 and Fig.8), and the one or more springs (153) are configured to oscillate the translator axially at a resonant frequency (Fig.22 showing frequencies, P[120], indicates resonance frequency with resonance of part c or dampers occur and the resonance is suppressed to a natural frequency which provides sufficient oscillation outputs, see P[0120-0121]) within the at least one winding of the electrical stator (P[0059, coil oscillates the mover 111).
	Chiba fails to explicitly state a translator which is a mover. 
	However, Petro recites a mover is the translator (Col.21, first translator with permanent magnet and displaced between 2 positions). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the mover of Chiba to be the translator as recited by Petro wherein it is known in the art to call the mover a translator which moves between two positions as they actuate between points in a linear actuator within a magnetic field (Petro, Claim 21).  

    PNG
    media_image1.png
    430
    452
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    377
    542
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    762
    533
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    322
    417
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    410
    423
    media_image5.png
    Greyscale

Re-claim 2, Chiba as modified discloses the  linear resonant machine of claim 1, wherein the flexure plate (153) is disposed at a substantially right angle (annotated Fig.8) to a system axis of motion (O, see Fig.8) and attached at an inner edge (at 150a, 51a, annotated Fig.8, Fig.1) to the translator (to 131) and at the outer edge (annotated Fig.8) to the chassis (41) or stator assembly and provides axial thrust (153 moves up and down) in reaction to axial displacement (Oscillation along ), P[0082]) and support to hold the translator centrally within the stator assembly (P[0082], axial oscillation along O axis while holding translator which is the mover).  

    PNG
    media_image6.png
    322
    321
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    514
    484
    media_image7.png
    Greyscale

Re-claim 3, Chiba as modified discloses the linear resonant machine of claim 1, wherein the one or more springs comprise one or more flexure plates (51) comprising spiral slits (slits between arms 53,55,57) extending between an inner edge (51a) of the one or more flexure plates (51) and an outer edge (51 outer edge, see Fig.10) of the one or more flexure plates (51) and wherein the one or more flexure plates(51)  holds the translator (111,131) centrally within the stator assembly (1,11,21), and wherein ends of the spiral slits (annotated Fig.10) are shaped to reduce stress (the holes are reliefers of stress since they form no weight on arms) in the one or more flexure plates (51) during operation at the resonant frequency (at any frequency the presence of no material is stress less and stress is reduced to a point).  
Re-claim 4, Chiba as modified disclose the  linear resonant machine of claim 3, wherein the one or more springs (153) comprise at least two separate flexure plate designs (see Fig.9, 51 has holes, and 150 has bigger different design).  
Re-claim 6, Chiba as modified discloses the linear resonant machine of claim 3, wherein the outer edge of at least one of the one or more flexure plates (51, or 150) is a continuous edge with a first end of each of the spiral slits adjacent to the outer edge (see annotated Fig.10).  
Re-claim 7, Chiba as modified discloses the linear resonant machine of claim 6, wherein the inner edge (51a, 151a inner edge see Fig.10) of the at least one flexure plate (50, or 150)is a continuous edge with a second end of each of the spiral slits adjacent to the inner edge (annotated Fig.10).  
Re-claim 9, Chiba as modified discloses the linear resonant machine of claim 3, wherein a shaft (131 or 141) holds the translator (111) and is coupled to and passes through a central opening ( 150a, 51a) defined by the inner edge (inside edge of 51a, 150a) of the one or more flexure plates (51, or 150, 153), and the outer edge (annotated Fig.8) is coupled to the chassis (31, or 41), or 81, or 71, see Fig.8) or the stator assembly.  
Re-claim 22, Chiba as modified discloses the linear resonant machine of claim 1, wherein the translator (111) comprises permanent magnet (115),  mounted on a frame supported by a shaft of the translator (.  
	Chiba fails to explicitly teach that the magnet is plural magnets. 
	However, Petro teaches the translator comprises permanent magnets (160).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the number of magnet of Chiba to magnets as recited by Petro wherein it is known in the art to have more than one magnet within a device  to generate more magnetic field or power or even to have smaller magnets instead of one big magnet for manufacturing or modularity production easement.  
Re-claim 23, Chiba as modified discloses the  linear resonant machine of claim 22, wherein the at least one winding of the electrical stator(23,25)  comprises an air core (11).  
Re-claim 24, Chiba as modified discloses the linear resonant machine of claim 22, wherein the at least one winding (25,23) of the electrical stator comprises an iron or ferromagnetic material core (P[0043], 11 is soft magnetic material which is ferromagnetic material).  
Re-claim 25, Chiba as modified discloses the linear resonant machine of claim 1, wherein the translator (111) comprises high reciprocating mass (masses 1221, 119, P[0004], to increase and decrease oscillation, which provides energy system storage more weights and support could be added)) and the one or more springs comprise a high spring constant to provide for high system energy storage ((springs 51,150, 251,350, more than one provide high spring constant which stores energy, it is typical for spring to have high spring constant to store energy).  
Re-claim 26, Chiba as modified discloses the linear resonant machine of claim 1, wherein the translator (111) comprises low reciprocating mass (decreasing masses 1221, 119, P[0004], to increase and decrease oscillation, which provides energy system storage more weights and support could be added, see P0005) and the one or more springs comprise a high spring constant to provide for high frequency operation ((springs 51,150, 251,350, more than one provide high spring constant which stores energy, it is typical for spring to have high spring constant to store energy, large oscillation outputs are obtained at natural resonance frequencies derived from spring component of the weight and dampers, in this case masses that can be increased or decreased based on suggestions from Chiba).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Petro as applied to claim 3 above, and in further view of Inagaki et al. (US Patent 7078832 hereinafter “Inagaki”). 
Re-claim 5, Chiba as modified discloses the linear resonant machine of claim 3 above. 
Chiba fails to explicitly teach  comprising at least one linear bearing configured to constrain the translator centrally within the stator assembly. 
However, Inagaki teaches  at least one linear bearing (82)  configured to constrain the translator (31) centrally (see Fig.9) within the stator assembly (26-28). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Chiba as modified wherein at least one linear bearing configured to constrain the translator centrally within the stator assembly as suggested by Inagaki to improve reliability and prevent degradation of reliability by friction (Inagaki, Col.9, Col.10]).  

    PNG
    media_image8.png
    609
    511
    media_image8.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Petro as applied to claim 7 above, and in further view of Wasenczuk (US PG Pub 20210028679 hereinafter “Wasenczuk”). 
Re-claim 8, Chiba as modified discloses the linear resonant machine of claim 7. 
Chiba as modified fails to explicitly teach wherein the first and second ends of the spiral slits are on substantially opposite sides of a central opening defined by the inner edge of the flexure plate.  
However Wasenczuk teaches wherein the first (176) and second (174)  ends of the spiral slits (170, 168, 160) are on substantially opposite sides (see Fig.2, they are on opposite sides of 106, 108,) of a central opening (106, 108) defined by the inner edge of the flexure plate (146).
 	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the flexure plate of Chiba as modified wherein the first and second ends of the spiral slits are on substantially opposite sides of a central opening defined by the inner edge of the flexure plate as suggested by Wasenczuk to avoid need for helical springs, decreasing manufacturing cost and component cost (Wasenczuk, P[0049]). 

    PNG
    media_image9.png
    370
    388
    media_image9.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Petro as applied to claim 3 above, and in further view of Chul (Korean Patent Publication KR20070029297A hereinafter “Chul”). 
Re-claim 10, Chiba as modified discloses the linear resonant machine of claim 3. 
 Chiba fails to explicitly teach comprising an engine coupled to a shaft of the translator, wherein the engine comprises at least a cylinder and a piston configured to drive the translator at the resonant frequency to generate electrical power.
However, Chul teaches an engine (100) coupled to a shaft (131) of the translator (214, 314,423), wherein the engine comprises at least a cylinder (120) and a piston (130) configured to drive the translator (214,314,423,523) at the resonant frequency (Wo, Page. 8, L.300-320) to generate electrical power (movement provides power with mover moving to generate power).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the mover of Chiba to be part of an engine coupled to a shaft of the translator, wherein the engine comprises at least a cylinder and a piston configured to drive the translator at the resonant frequency to generate electrical power as indicated by Chul so as to transfer power of the piston linear movement using engine directly to the mover without conversion into rotational kinetic energy, having more energy efficiency generator simplifying system and removing extra crank mechanism which reduces cost and weight (Chul, Page 13). 

    PNG
    media_image10.png
    408
    1515
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    491
    1047
    media_image11.png
    Greyscale

Re-claim 12, Chiba as modified discloses the linear resonant machine of claim 10. 
Chiba as modified fails to explicitly teach comprising resonant exhaust and intake systems coupled to the engine, the resonant exhaust and intake systems designed to enhance operation of the engine at about the resonant frequency.  
However, Chul teaches comprising resonant exhaust (112, 116, 117) and intake (111) systems coupled to the engine (100), the resonant exhaust and intake systems (111,112,116,117) designed to enhance operation of the engine at about the resonant frequency (Page 5, L.163-180, exhaust valves and system drive the engine, valves are controlled by controller 113 to drive engine, driving frequency can be easily adjusted by controller, see Page 8, L. 330-360).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the device of Chiba as modified to have resonant exhaust and intake systems coupled to the engine, the resonant exhaust and intake systems designed to enhance operation of the engine at about the resonant frequency as indicated by Chul so as to transfer power of the piston linear movement using engine directly to the mover without conversion into rotational kinetic energy, having more energy efficiency generator simplifying system and removing extra crank mechanism which reduces cost and weight (Chul, Page 13). 
Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Petro and Chul as applied to claim 10 above, and in further view of Inagaki et al. (US Patent 7078832 hereinafter “Inagaki”). 
Re-claim 11, Chiba as modified discloses the linear resonant machine of claim 10 above. 
Chiba fails to explicitly teach at least one linear bearing utilizing an outer surface of the piston, wherein the piston translates axially within the cylinder of the engine.   
However, Inagaki teaches  at least one linear bearing (82) utilizing an outer surface of the piston (52), wherein the piston translates axially (piston moves up and down, see Fig.9) within the cylinder (91) of the engine.  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Chiba as modified least one linear bearing utilizing an outer surface of the piston, wherein the piston translates axially within the cylinder of the engine as suggested by Inagaki to improve reliability and prevent degradation of reliability by friction (Inagaki, Col.9, Col.10]) .  

Re-claim 13, as best understood, Chiba as modified discloses the linear resonant machine of claim 11. 
Chiba as modified fails to explicitly teach resonant exhaust and intake systems  are used with a two-stroke cycle design and without aid of compression in a chamber beneath the piston.  
However, Chul teaches comprising resonant exhaust (112, 116, 117) and intake (111) systems used with a two-stroke cycle design (suction and explosion stroke, two cycle design, see Page 8, L.299) and without aid of compression in a chamber (no compression in  chamber under piston 130,) beneath the piston (130).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the device of Chiba as modified to have resonant exhaust and intake systems  are used with a two-stroke cycle design and without aid of compression in a chamber beneath the piston as indicated by Chul so as to transfer power of the piston linear movement using engine directly to the mover without conversion into rotational kinetic energy, having more energy efficiency generator simplifying system and removing extra crank mechanism which reduces cost and weight (Chul, Page 13). 
Claim 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Petro and Chul as applied to claim 10 above, and in further view of Svrcek et al. (US PG Pub 20200195093A1 hereinafter “Svrcek”). 
Re-claim 11, Chiba as modified discloses the linear resonant machine of claim 10 above. 
Chiba fails to explicitly teach at least one linear bearing utilizing an outer surface of the piston, wherein the piston translates axially within the cylinder of the engine.   
However, Svrcek teaches  at least one linear bearing (217,216,226,227) utilizing an outer surface of the piston (261,214,211), wherein the piston translates axially (piston moves up and down, see Fig.1) within the cylinder (205,204) of the engine (P[0090, 0091).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Chiba as modified least one linear bearing utilizing an outer surface of the piston, wherein the piston translates axially within the cylinder of the engine as suggested by Svrcek to improve reliability rigidly couple components and move rigid body axially and control movement and trajectory of translator (Svrcek, P[0090-0091]). 

    PNG
    media_image12.png
    485
    1186
    media_image12.png
    Greyscale

Re-claim 13, as best understood, Chiba as modified discloses the linear resonant machine of claim 11. 
Chiba as modified fails to explicitly teach resonant exhaust and intake systems  are used with a two-stroke cycle design and without aid of compression in a chamber beneath the piston.  
However, Svrcek teaches comprising resonant exhaust (108) and intake (110) systems used with a two-stroke cycle design (P[0088]) and without aid of compression in a chamber (no compression in  chamber under piston, it is happening above compression volume, 297, 298) beneath the piston (211,214, 221).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the device of Chiba as modified to have resonant exhaust and intake systems  are used with a two-stroke cycle design and without aid of compression in a chamber beneath the piston as indicated by Svrcek to improve reliability rigidly couple components and move rigid body axially and control movement and trajectory of translator and use a two stroke piston engine cycle  (Svrcek, P[0088,0090-0091]). 


    PNG
    media_image13.png
    518
    516
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    732
    537
    media_image14.png
    Greyscale

Re-claim 14, Chiba as modified discloses the linear resonant machine of claim 10. 
Chiba as modified fails to explicitly teach comprising a linear position sensor mounted on the chassis of the linear resonant machine, the linear position sensor configured to detect motion of the translator and shaft.  
However, Svrcek teaches comprising a linear position sensor  (4840) mounted on the chassis of the linear resonant machine (sensor may be mounted to structural frame, housing, stator etc.,, see P[0222])  the linear position sensor configured to detect motion of the translator and shaft (P[0222,0091, translator includes tube 222, shaft, sensor detects movement of translator 4800, which includes shaft/rods, rails or rods of 212).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the device of Chiba as modified to have a linear position sensor mounted on the chassis of the linear resonant machine, the linear position sensor configured to detect motion of the translator and shaft as indicated by Svrcek to improve reliability rigidly couple components and move translator up or down, and use sensors to detect position of the translator sensing a relative or absolute position  (Svrcek, P[0222]). 
Re-claim 15, Chiba as modified discloses the linear resonant machine of claim 14. 
Chiba as modified fails to explicitly teach wherein operation of the engine is controlled based upon the motion of the shaft.  
However, Svrcek teaches wherein operation of the engine is controlled based upon the motion of the shaft (P[0094], translator accelerate and decelerate , P[0091], translators define reaction section of the cylinder, , they control movement of the pistons, cylinders therefore control the engine based on movement of the translator based on sensors,  which also detect position of translators, P[0222], sensor detects movement of translator 4800, which includes shaft/rods, rails or rods of 212, P[0091], translator 220 includes tube which moves up and down which is a shaft).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the device of Chiba as modified wherein operation of the engine is controlled based upon the motion of the shaft as indicated by Svrcek to improve reliability rigidly couple components and move translator up or down, and use sensors to detect position of the translator sensing a relative or absolute position and control the piston movement  (Svrcek, P[0222,0094,0091]). 
Re-claim 16, Chiba as modified discloses the linear resonant machine of claim 10. 
Chiba as modified fails to explicitly teach wherein a two-stroke cycle design is employed, wherein compression in a chamber beneath the piston is employed to aid scavenging and wherein the cylinder incorporates ports for the scavenging of the cylinder volume. 
However, Svrcek teach wherein a two-stroke cycle design (P[0088], two-stroke piston engine cycle using .. scavenging)is employed, wherein compression in a chamber beneath the piston (P[0188], 3421) employed to aid scavenging (see P[0188]) and wherein the cylinder (3402) incorporates ports for the scavenging of the cylinder volume (P[0188], scavenging having intake and exhaust ports on cylinder… scavenging technique may be used). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the device of Chiba as modified wherein a two-stroke cycle design is employed, wherein compression in a chamber beneath the piston is employed to aid scavenging and wherein the cylinder incorporates ports for the scavenging of the cylinder volume as indicated by Svrcek to improve reliability and provide breathing for better cycle, improve fuel and air mixing of the intake  (Svrcek, P[0137]). 
Re-claim 17, Chiba as modified discloses the linear resonant machine of claim 10. 
However, Chiba as modified fails to explicitly wherein fuel is added to air to form a combustible mixture by direct injection into the cylinder. 
Svrcek teaches wherein fuel is added to air to form a combustible mixture by direct injection into the cylinder (intake gas fuel and air mixture enters volume 501 of cylinder 505 form ports 515), P[0118]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Chiba as modified wherein fuel is added to air to form a combustible mixture by direct injection into the cylinder as indicated by Svrcek to improve reliability and achieve lean fronting and provide fuel to keep device reciprocating and move pistons  (Svrcek, P[0118]). 
Re-claim 18, Chiba as modified discloses the linear resonant machine of claim 10. 
However, Chiba as modified fails to explicitly wherein two engines coupled to opposite ends of the shaft of the translator, the two engines configured to drive the translator at the resonant frequency to generate electrical power. 
Svrcek teaches wherein two engines (reciprocating engines and an engine, P[0250], typical and known to have one or more than one engine in a system interconnected to parts of the LEM) coupled to opposite ends of the shaft of the translator (both translators at both ends 222, 212 are tubes/shafts of each device being reciprocating by an engine), the two engines configured to drive the translator (210, 220) at the resonant frequency (P[0006], generators operate at one  or more frequency ranges, P[0148], may be configured to operate at particular engine frequency or range of frequencies) to generate electrical power (generator systems 200 provide power). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Chiba as modified wherein two engines coupled to opposite ends of the shaft of the translator, the two engines configured to drive the translator at the resonant frequency to generate electrical power as indicated by Svrcek to allow device to operate at one or more frequency range and amount and attenuate vibrations  of the generator for efficient device (Svrcek, P[0006,0110]). 
Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Petro as applied to claim 1 above, and in further view of Svrcek et al. (US PG Pub 20200195093A1 hereinafter “Svrcek”). 
Re-claim 19, Chiba as modified discloses the linear resonant machine of claim 10. 
However, Chiba as modified fails to explicitly wherein electronic control circuitry coupled to the at least one winding of the electrical stator, the electronic control circuitry configured to control movement of the translator at the resonant frequency by pulsing the electrical stator windings.
Svrcek teaches wherein electronic control circuitry coupled to the at least one winding of the electrical stator, the electronic control circuitry configured to control movement of the translator at the resonant frequency by pulsing the electrical stator winding (P[0094], L.20-L.40, stators 218, 220, have windings with phases, and phases are controlled by a control system, circuit to affect the position of the circuit, P[0096], 310, control system control assembly  phase apply force, and it is controlled by control system)  .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Chiba as modified wherein electronic control circuitry coupled to the at least one winding of the electrical stator, the electronic control circuitry configured to control movement of the translator at the resonant frequency by pulsing the electrical stator windings as indicated by Svrcek control the system and control current flow to each winding and protect the device from damage (Svrcek, P[0094-0096]). 

    PNG
    media_image14.png
    732
    537
    media_image14.png
    Greyscale

Re-claim 20, Chiba as modified discloses the linear resonant machine of claim 19. 
However, Chiba as modified fails to explicitly wherein pulsing of the at least one winding of the electrical stator is controlled based upon sensed position or velocity of a shaft of the translator.
Svrcek teaches wherein pulsing of the at least one winding of the electrical stator is controlled based upon sensed position or velocity of a shaft of the translator (P[ Control system 310 controls translators, P[0098 based on information received from sensors 330, which are various inputs including position information  of translator, and stator of generator assembly, it determines force information and determine current value for each phase, see P[0099]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Chiba as modified wherein pulsing of the at least one winding of the electrical stator is controlled based upon sensed position or velocity of a shaft of the translator as indicated by Svrcek providing good control of the system and control current flow to each winding and protect the device from damage an provide smooth control (Svrcek, P[0096-0099]). 
Re-claim 21, Chiba as modified discloses the linear resonant machine of claim 19. 
However, Chiba as modified fails to explicitly wherein a stroke of the translator is increased by repeated pulsing of the at least one winding of the electrical stator at about the resonant frequency.
Svrcek teaches wherein a stroke of the translator is increased by repeated pulsing of the at least one winding of the electrical stator at about the resonant frequency (P[0096], stator includes at least 3 phases, they may electromagnetically interact with translator to apply force to the translator phase may apply force on the translator over the course of a stroke or cycle where current flow, direction and magnitude in each winding may be controlled by the control system) ]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Chiba as modified wherein a stroke of the translator is increased by repeated pulsing of the at least one winding of the electrical stator at about the resonant frequency as indicated by Svrcek to control the system using current flow pulses to move translator and apply force to operate device at operating frequency  or range of frequencies making it more versatile, (Svrcek, P[0148, P0096]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834